285 Md. 185 (1979)
401 A.2d 479
FREDERICK WOLFF
v.
CATHERINE B. WOLFF
[No. 59, September Term, 1978.]
Court of Appeals of Maryland.
Decided May 25, 1979.
The cause was argued before MURPHY, C.J., and SMITH, DIGGES, ELDRIDGE, ORTH and COLE, JJ.
Steven A. Skalet, with whom was E. David Harrison on the brief, for appellant.
Harold Buchman, with whom was Barbara Mello on the brief, for appellee.
PER CURIAM:
This Court having granted a writ of certiorari and having determined that the opinion of Judge Ridgely P. Melvin, Jr., for the Court of Special Appeals in Wolff v. Wolff, 40 Md. *186 App. 168 (1978) correctly sets forth the applicable law, we hereby adopt that opinion as the opinion of this Court and affirm the judgment of the Court of Special Appeals.
Judgment of the Court of Special Appeals affirmed.
Costs to be paid by the appellant.